Citation Nr: 9910548	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

This appeal arose from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO made a determination that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder. Service connection for a low back disorder was 
previously denied in April 1946.  The veteran did not appeal 
the determination and it became final.  

In a decision dated in April 1997 the Board of Veterans' 
Appeals (Board) determined that the veteran had submitted new 
and material evidence on the issue of entitlement to service 
connection for a low back disorder, and the claim was 
reopened.  The Board issued a remand for factual development 
and readjudication of the veteran's claim for entitlement to 
service connection on a de novo basis.  As will be explained 
in further detail below, the RO did not substantially comply 
with the Board's remand directives.  

The case has been returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1997 the Board reopened the veteran's claim for 
entitlement to service connection for a low back disorder.  
The matter was then remanded for further development.  The RO 
was to request that the veteran submit names and addresses of 
medical care providers who provided treatment to the veteran 
for a back disorder since service along with any necessary 
releases.  The RO was then to obtain copies of any identified 
records.  

The Board also ordered that the veteran be provided with an 
examination by an orthopedic surgeon.  Thereafter the RO was, 
at a minimum if no other development was deemed appropriate, 
to readjudicate the issue of entitlement to service 
connection for a low back disorder on a de novo basis.  

The RO sent a letter to the veteran seeking information on 
post service medical treatment as well as medical releases.  
However, the veteran did not respond. 

The RO recertified the issue to the Board in March 1999 
without apparently taking any other action on the appeal.  
The record does not even contain a letter to the veteran 
informing him that his appeal was being returned to the 
Board.  A VA orthopedic examination was not scheduled, and 
the RO did not adjudicate the issue of entitlement to service 
connection for a low back disorder on a de novo basis.  

The RO has not substantially complied with the Board's remand 
directives.  To ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991) and to ensure full 
compliance with due process requirements (See 38 C.F.R. 
§ 3.103(a) (1998), Stegall v. West, 11 Vet. App. 268 (1998)), 
the Board is deferring adjudication of the issue of 
entitlement to service connection for a low back disorder 
pending a remand to the RO for further development as 
follows:  

1.  The RO should make another attempt to 
obtain the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who have 
treated the veteran for a back disorder 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  If the veteran cannot 
be contacted at his most current address 
of record, the RO should seek the 
assistance of the veteran's 
representative in contacting the veteran.  

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination by an 
appropriate specialist to determine the 
nature, extent of severity, and etiology 
of any low back disorder(s) which may be 
present.  The RO must make an attempt to 
schedule the VA examination. 

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the VA examiner prior to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  The examiner should 
provide an opinion as to whether any low 
back disorder(s) found on examination 
is/are etiologically related to an in-
service disease or injury, or any 
incident of service.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO must adjudicate 
the issue of entitlement to service 
connection for a low back disorder on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


